 1
                                                         JS-6
 2

 3

 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
     UNIVERSAL DYEING & PRINTING,              Case No.: 2:19-cv-09268-RGK-GJS
12   INC.,                                     Hon. R. Gary Klausner Presiding
13
     Plaintiff,
14                                             [PROPOSED] ORDER ON
     v.                                        STIPULATION TO DISMISS
15                                             ACTION WITHOUT PREJUDICE
16   YM WHOLESALE, INC., et al.,
17
     Defendants.
18

19

20

21

22

23

24

25

26

27

28                                         1

                   [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
 1                                 [PROPOSED] ORDER:
 2         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4
           1.    The action is dismissed without prejudice; and
 5
           2.    The parties will each bear their respective costs and attorneys’ fees as
 6
                 incurred against one another in connection with this action.
 7
           SO ORDERED.
 8

 9

10   Dated: February 20, 2020              By: ________________________________
                                              HON. R. GARY KLAUSNER
11
                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             2

                      [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
